At the outset, it is my pleasure to express to the President and his friendly country our sincere congratulations on his election to the presidency of the General Assembly at its seventy-first session. I wish him every success in leading the work at this session and in bringing about tangible results with regard to all the issues on our agenda.
I also want to take this opportunity to express to his predecessor, Mr. Mogens Lykketoft, our sincere gratitude for the excellent manner in which he conducted the work of the previous session. I wish to express our deep appreciation to Secretary-General Ban Ki-moon for all his efforts to realize the objectives of the United Nations.
This session of the General Assembly coincides with the sixtieth anniversary of the Kingdom’s membership in the United Nations. Over the past 60 years, Morocco has worked tirelessly with the international Organization. It is committed to its objectives of strengthening international peace and security and to delivering the possibility of development to all peoples of the world, especially in developing countries.
Joining the Organization was one of the first sovereign decisions that Morocco took after it gained its independence. It is an expression of its commitment to multilateral action as the best way to confront complicated crises and the increasing challenges throughout the world, as well as its commitment to the values of solidarity, cooperation, freedom and peace. The Kingdom of Morocco believes in the role of the United Nations as a reflection of the world’s values and the principles of international legitimacy.
Ever since it joined the Organization, Morocco has worked diligently to contribute to the realization of its objectives. In that respect, Morocco sought to adopt a dynamic approach by realigning its national priorities with those of the United Nations.
Peacemaking is a cornerstone of the activities of the United Nations, as reflected in its history of peaceful settlement of international and regional conflicts and in its respect for the sovereignty, territorial integrity, political independence and territorial unity of States, in accordance with the principles of the Organization. As a committed partner in United Nations peacekeeping operations since the 1960s, the Kingdom of Morocco has sought to contribute substantially and continuously as a demonstration of its belief in collective security and the crucial role that the United Nations plays in that regard. Morocco has participated in peacekeeping operations in Africa, America and Asia and has contributed more than 100,000 peacekeepers. Today, it is contributing more than 1,600 Blue Helmets to peacekeeping operations in Africa.
It is incumbent on the international community to work for international peace and security, especially in Africa, given the connection between economic and social progress and political stability. There can be no development without peace and security and no stability without comprehensive, sustainable development. Under the wise leadership of his Majesty King Mohammed VI, the Kingdom of Morocco will spare no effort to strengthen United Nations initiatives to promote good governance and contain conflicts related to the territorial integrity of countries. To that end, since January 2014 Morocco has chaired the Central African Republic configuration of the Peacebuilding Commission.
Ever since it became a Member of the United Nations, the Kingdom of Morocco has sought to establish relations of solidarity among members of the international community both by encouraging the constructive North-South partnership and by strengthening South-South cooperation. These are strategic priorities designed to realize sustainable development for the benefit of all peoples of the world. To put the issue of sustainable development at the centre of the work of the international community, the Kingdom seeks to develop genuine partnerships in order to bring about sustainable human development through solidarity.
In that connection, the 2030 Agenda for Sustainable Development, which was adopted by the General Assembly in September 2015 (resolution 70/1), is a political commitment through which we have agreed on common ground in our efforts to fulfil the aspirations of people in developing nations to live in dignity. The Kingdom of Morocco emphasizes the importance of providing financing for the implementation of the 2030 Agenda. All should do their part to implement the Agenda in an effective and appropriate manner.
The United Nations must align its work with the implementation of the Sustainable Development Goals (SDGs), while Member States must adopt the necessary measures and policies to implement the Goals, and various forms of financing should be provided to ensure that the Goals are achieved by 2030.
As part of the effort to strengthen development at the national level, the National Initiative for Human Development, which was launched by His Majesty King Mohammed VI in May 2005, is one of the basic pillars of Morocco’s programme. It is human-centred and takes a comprehensive approach to development in that it includes political, economic, social, cultural and environmental dimensions. It has been successful in reducing poverty, vulnerability and marginalization, in developing infrastructure, and in providing health- care services.
The Kingdom of Morocco has strengthened its solidarity with African countries as a centrepiece of its foreign policy. It has sought to defend the interests of the continent and to help it to promote development and combat poverty. It has shared with a number of African countries its experience in the field of social services, including in the areas of education, training, water, agriculture, food security, electricity and health care. In this respect, the Kingdom of Morocco renews its call on the United Nations and regional and international financial institutions to develop a plan for economic transformation in Africa and to provide resources to finance it.
Given the link between sustainable development and the environment, Morocco, which will host the twenty-second session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, in Marrakesh in November, aspires to make the session an opportunity for African voices and those of other parts of the world that are vulnerable to the negative impacts of climate change to be heard on an equal basis. It emphasizes its intention to make the Marrakesh session a turning point in the implementation of the Agenda and the Paris Agreement on Climate Change by facilitating solutions for sustainable development, as well as practical measures and structural programmes to implement the global commitments to address climate change.
Morocco wishes to emphasize that the success of the implementation of the Paris Agreement is organically and strongly linked to the provision of the necessary financial resources. We must promote access to financing. In that connection, the Kingdom of Morocco hopes that the Conference participants in Marrakesh will give special attention to the interests of the countries of the South, including African countries and small island developing States, that are threatened by climate change.
At this time, Morocco, which has deposited its instrument of ratification of the Paris Agreement, calls on all other States to expedite their ratification of the Agreement so that it can enter into force as a strong expression of the commitment of the international community. Morocco seeks to include all stakeholders in the Marrakesh session so that it will reflect our solidarity and commitment to safeguarding the future of present and future generations.
The Kingdom of Morocco has placed the continent of Africa at the heart of its foreign policy and will continue to make every effort to promote Africa’s economic development. With a clear vision of the future based on an understanding of the continent’s problems, His Majesty King Mohammed VI is leading the process of peace and development on the continent and launching initiatives and visiting several African countries in order to strengthen the ties of fraternity, cooperation and solidarity among the African people. During his most recent speech, on 20 August, His Majesty stressed the strong link between Morocco and Africa.He said:,
“Africa, for us, is not a target. It is a commitment, because African people are Africans regardless of where they are and because the interests of Morocco are part of those of Africa. Our destinies will always be intertwined. In our view, we will either achieve progress and stability together or not at all. Africa is more than a geographical or historical connection. It is a commitment based on love and respect, human relations and a deep- seated interest.”
Morocco’s decision to return to its natural place within the African Union is a firm expression of its commitment to Africa and reflects its interests. On this occasion, I wish to express our deep gratitude to the majority of African countries for calling on Morocco to return to its African context. Aware of its leading role in Africa, Morocco has responded to their call and will continue defending African interests at all levels.
Sixty years after joining our strong Organization, I underscore our belief in the role of regional economic groups. Morocco has sought to strengthen good- neighbourly relations in the African, Maghreb and Mediterranean contexts. His Majesty continues to call for a new regime in the Maghreb with influence at the regional and international levels, a regime that will guarantee peace and stability in the region, based on respect for member States and their territorial integrity.
Morocco gave earnest and responsible thought to the Security Council’s calls for a lasting political solution through negotiation in the regional conflict over Western Sahara and responded by putting forward a self-rule initiative that reflected several Security Council resolutions as the basis for a solution. The Council’s most recent resolution on the issue, resolution 2285 (2016), emphasizes once again the basic aspects of a political solution to this conflict, calls on all parties to be realistic and seek consensus, and appeals to all parties and neighbouring States to seek a political solution through dialogue.
Morocco reaffirms its intention to continue working sincerely with the United Nations to find a political solution through negotiations that will maintain the unity of the Kingdom of Morocco, enable the people of its southern region to manage their affairs in the context of democracy, stability and comprehensive development, and protect the northern part of the continent from the dangers of separatism, Balkanization, terrorism and extremism.
The sixtieth anniversary of Morocco’s joining the United Nations is a good occasion to reaffirm Morocco’s unwavering commitment to protecting human rights and defending fundamental freedoms as part of its efforts to uphold human dignity within a united and democratic community. Morocco has initiated many reforms and has realized many achievements designed to strength human rights, especially in relation to women, children and young people. It has expanded individual freedoms through an approach that puts human rights at the centre of human development. Morocco is working assiduously to integrate its comprehensive vision in all international forums and is playing a leading role in developing the mechanisms of the Human Rights Council, including the universal periodic review, which Morocco was instrumental in developing.
The Kingdom has taken several initiatives with its partners in the Council to strengthen the United Nations human rights system. It also hosted the second World Human Rights Forum, in 2014, thereby adding an international dimension to the Kingdom’s achievements. Morocco will spare no effort to make the noble principles of human rights a means to create friendship among nations and respect for the international community’s diversity and to strengthen the essential values of human rights free from politicization.
The Kingdom of Morocco, as an active Member of the United Nations, has adopted a clear and firm position with regard to international efforts to combat international terrorism in all its forms and manifestations. The Kingdom has endeavoured earnestly, through bilateral and multilateral cooperation efforts at the regional and international levels, to combat the phenomenon of terrorism. It reaffirms its commitment to scrupulously respecting its obligation to ensure that no terrorist activity is launched from Moroccan territory.
Last April, Morocco was among the first countries to submit a national report on the implementation of the provisions of Security Council resolution 2253 (2015) with regard to combating terrorism and suppressing its sources of financing. The report was very comprehensive and addressed in detail all the measures that Morocco has taken to implement its obligations in accordance with the resolution’s provisions. At the national level, Morocco has adopted a sound and clear-cut policy to combat terrorism in all its forms and manifestations through a comprehensive and multidisciplinary strategy, which is closely aligned with that of the United Nations. It is based on a religious, social, legal and security approach.
In that connection, Morocco has launched a number of initiatives, including a joint initiative with the Netherlands in the Global Counter-Terrorism Forum, to combat foreign terrorist fighters. Morocco and the Netherlands, through their joint chairmanship, want to expand the Forum at the regional and international levels and to strengthen related efforts at the international level. Morocco has also established the Group of Friends Against Terrorism at the United Nations, the purpose of which is to coordinate and harmonize the various voluntary initiatives.
At the regional level, Morocco has drawn on its experience in undertaking religious efforts to combat terrorism at the service of fraternal and friendly countries that wish to provide religious training to their imams to promote respect for the principles of peaceful coexistence and tolerance. In a letter addressing the growing ignorance of many about religion, His Majesty said that all people — Muslims, Christians and Jews — should stand as one in facing all forms of terrorism, extremism and hatred. The history of humankind shows that progress cannot be achieved in a society that is suffering from xenophobia and extremism, because those factors lead to a lack of security and stability.
The Kingdom of Morocco firmly believes that the United Nations must be the lead Organization in the fight against terrorism. It emphasizes its readiness to share its experiences and good practices with its partners. Morocco is open to considering any initiative that seeks to combat this phenomenon, bearing in mind that suppressing terrorism is a joint responsibility shared by all Member States of the United Nations. A global commitment and the adoption of a cooperative approach based on bilateral and regional solidarity are needed to implement the provisions of counter- terrorism agreements.
With the same commitment, Morocco pursues its efforts in the field of mediation for the peaceful settlement of conflicts. Accordingly, the Kingdom hosted a meeting of the Libyan parties, convened under the auspices of the Special Representative of the Secretary-General and Head of the United Nations Support Mission in Libya, which culminated in the signing the Skhirat Political Agreement. The Kingdom, which supports the search for a political solution to the Libyan problem through negotiations, stresses that an end must be put to the bloodshed of innocents and that the unity of Libya must be maintained. We call here on all Libyan political stakeholders to pursue dialogue and to fully implement the Skhirat Agreement without excluding any party. That will enable the Libyan people to realize their aspirations to stability, national unity and sustainable development in an atmosphere of freedom, dignity and democracy, devoid of extremism and terrorism.
Morocco will spare no effort in its efforts to achieve peace and stability in the Sahel and Sahara regions. As a non-permanent member of the Security Council in 2012 and 2013, it played a role, through the Council, in developing the United Nations Integrated Strategy for the Sahel, which seeks to strengthen good governance, security and development in the region.
The Kingdom of Morocco considers the Palestinian issue to be a crucial problem in the Middle East and is convinced that this sensitive region cannot enjoy a just and lasting peace as long as the Palestinian people are not able to exercise their alienable right to establish an independent and viable State of Palestine, with East Jerusalem as its capital. Morocco expresses its concern over the fact that the Israeli-Palestinian negotiations are not advancing as they should. It calls on the international community to work more effectively and tenaciously to create the necessary conditions for a resumption of direct negotiations between Palestine and Israel within a specific time frame. The revival of the peace process must be based on solid ground, in accordance with the principles of international legitimacy and previous agreements, such as the road map and the Arab Peace Initiative, in order to ensure the right of the Palestinian people to establish an independent State with East Jerusalem as its capital.
The Kingdom of Morocco will remain committed to the peaceful settlement of the Palestinian question by supporting constructive initiatives that would ensure the necessary conditions to realize a two-State solution, including the French initiative, which involves comprehensive international and Egyptian efforts with a regional impact. Morocco calls on Palestine and Israel to resume negotiations.
The troubling developments affecting the Holy City of Jerusalem, including human rights violations, continued settlement and forced displacement in an effort to change the legal and demographic composition of the city, represent grave violations of international law and international agreements. There must be an immediate intervention to put an end to them. His Majesty the King, as Chair of the Al-Quds Committee of the Organization of the Islamic Conference, has called the attention of the international community to the dangers and threats of Israel’s pursuit of its plans to change the legal, demographic and religious character of Jerusalem. He urges the leading Powers to ensure that Jerusalem remains a symbol of peaceful coexistence among all monotheistic religions.
After 70 years of the existence of our international Organization, today more than ever we need a strong, renewed and effective United Nations. We must therefore reaffirm our commitment to the principles of the Organization and to mobilizing our capacities to reform and strengthen it. The Organization is the most effective multilateral forum for seeking solutions to contemporary problems and for bringing about a just international system that will ensure peace and stability for present and future generations.
